Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Applicant’s reply filed on 8/22/22 is acknowledged.  Claims 12-20 and 31-51 are pending.
 
Rejoinder
Claims 35-37 and 39-43 were withdrawn as being drawn to a non-elected species as a result of a restriction requirement dated 5/6/22.  The generic claims being directed to an allowable method, the restriction is withdrawn and applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01..

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 8/22/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Kamkar on 9/2/22
The application has been amended as follows: 

Claims
In claim 40, please change “Poloxamer® 401” in line 6 to “poloxamers”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed methods are novel and non-obvious over the teachings of the prior art.  The closest prior art is Huynh et al. (US 2018/0311138).
Huynh et al. teach anhydrous hair-treatment compositions and methods comprising one or more bis-urea derivatives, hydrophobic silica aerogel, and one or more solvents, for example, ester oils (e.g. abstract). Huynh et al. teach a method comprising mixing the formulation and applying to damaged hair caused by heat styling (e.g. paragraphs 0001, 0006, 0057, 0058, 0067, 0248). Huynh et al. teach the compositions comprise preferably 65-99.5% of a solvent including bis(2-ethylhexyl) maleate (e.g. paragraph 0034, 0035, 0107). Huynh et al. teach the inclusion of cationic surfactants, but are silent as to their concentration (e.g. paragraph 0183). In addition, Huynh et al. require an anhydrous formulation while the instant invention comprises at least about 50 wt% of water.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12-20 and 31-51 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619